DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment 
Applicant has amended claim 1-2, 4-9, 11-15 by replacing the word “server” with the  words “processor-controlled electrical device”.  The amendment has overcome drawing objection and specification issued for reciting the word ”server” in claim 1. However, this amendment has failed to overcome other claims objection and rejections issued in the previous office actions and also created new issues as illustrated below in this office action.
The Applicant cancelled claims 3, 10 & 17. These cancellation has obviated 112b rejection issued for these claims. The Applicant also amended claims 2-7, 9-14 & 16-20 to obviate claim objections  issued for minor informalities. These amendments have overcome claim objections issued for these claims  and hence objections issued for these claims has also been withdrawn. . 
The amendment to claim 1 is objected to as it recites “ receiving, by a processor-controlled electrical device providing a streaming service, a request associated with a device requesting an access to a video content”. As recited it is clear that there are two devices involved in receiver/subscriber end, however, the drawing and specification does show only one device (numbered as 10). 
Amended claim 1 is further objected to as it  recites “receiving, by a  processor-controlled electrical device providing a streaming service, a request associated with a device requesting an access to a video content; streaming, by the processor-controlled electrical device providing the streaming service, the preview to the device in response to the request”. As recited it is not clear how  a processor-controlled electrical device which is presumably a subcomponents of the device 10 can stream data  to device 10. Specification and drawing provides no description in support of this recitation. The specification only mention in paragraph 0016 [The content 12, for example, may be a video file, television programming, streaming data, audio files, pictures, or any other media content.] 
The Specification is also objected to as described in the specification that stored content data 12 is a streaming data, which is technically not feasible as streaming data can not be stored for later viewing.
Response to Arguments
The Applicant argument against claim objection that states “Claims 1, 8 & 15 are objected to as they recite an invention based on server, or hardware processor or memory device located at content provider’s/owner’s end, although specification and drawings narrates an invention located at the consumer or subscriber end”. Has been reviewed and found persuasive as the Applicant replaces the word “server” with phrase “a processor-controlled electrical device”. However, the amendment created  new issues as illustrated below in this office action.
The Applicant argument in remarks (page 14) against claim objection that states “ Claims 1, 8 & 15 are objected to as they are related to content being locked at the provider/owner’s end and recited limitations makes no practical sense as owner or provider can unlock the content anytime as they conventionally possess the content key for all time” has been reviewed and the claim objection has been withdrawn as the Applicant makes clear the content stored in the subscriber/receiver’s end  not on the provider’s end.
Applicant argument against issuance of 112b rejection has also been reviewed but found unpersuasive as the Applicant often repeated argument that “ Those of ordinary skill in the art understand that this componentry may be implemented using any suitable design, architecture, and manufacture. Those of ordinary skill in the art, then, understand that the exemplary embodiments are not limited to any particular manufacturer's component, or architecture, or manufacture’ is not persuasive as claim should have support in the specification and shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The Applicant argues in the remarks (page 15) that “as shown in the filing receipt mailed May 2, 2019, in connection with the instant application, the instant application is one in a series/chain of continuation applications that trace back to U.S. application Ser. No. 11/178,075 filed on July 8, 2005. Applicant asserts that claims 1-2, 4-9, 11- 16 and 18-20 submitted herewith are supported by the instant application, and hence, the '075 application. Thus, claims 1-2, 4-9, 11-16 and 18-20 are entitled to a priority date of July 8, 2005. Rybarczyk was published on March 20, 2014, corresponds to U.S. application Ser. No. 13/617,830 filed on September 14, 2012, and does not include any claim of priority. In this respect, and as the foregoing discussion demonstrates, Applicant asserts that Rybarczyk is not prior art relative to claims 1-2, 4-9, 11-16 and 18-20 submitted herewith”. This argument has been reviewed but found unpersuasive as the amended claims has raised new issues as independent claims 1, 8 & 15 are not supported by the Drawing and Specification  as described above in “Response to Amendments” and other sections above. Hence this rejection based on Rybarczyk has been maintained.
 	The Applicant’s arguments in the remarks (pages 15-20) against issuance of art rejection based on Emura and Essa has been reviewed but found moot due to change of ground.

Drawing Objection
Drawing Figs 1-10 are objected to as they do not support the claimed subject matter as the amended claims recite interaction between two devices. However, Figures1-7 clearly shows invention happens at one device (numbered10) located at the consumer/subscriber end and all functions takes places within this device (item/numbered 10). 
Specification Objection
	Specification is objected to as the claims 1 recites  “receiving, by a  processor-controlled electrical device providing a streaming service, a request associated with a device requesting an access to a video content; streaming, by the processor-controlled electrical device providing the streaming service, the preview to the device in response to the request”. As recited the claim mentions about existence of two devices. Specification however mentions about one device (numbered/item 10 .. [“FIG. 1 is a simplified schematic illustrating exemplary embodiments. FIG. 1 shows a device 10 receiving content 12 via a communications network 14. Although the device 10 is generically shown, the device 10 can be any consumer electronics device, appliance, or processor- controlled system. The device 10, for example, may be a set-to box, a television, or a set-top box integrated with a television. The device 10, however, may also be an analog/digital recorder, CD/DVD player/recorder, audio equipment, receiver, tuner, and/or any other consumer electronic device. The device 10 may also include any computer, peripheral device, camera, modem, storage device, telephone, personal digital assistant, and/or mobile phone”. It is obvious to a skilled person, only one electronic device (numbered 10) is mentioned in the specification.]
	Specification is further objected to as the specification in paragraph 0016 mentioned stored content 12 as streaming data, which is technically not feasible as stream data cannot be stored for later viewing.
With regard to the rejection of Claims 1-20 on the basis of non-statutory Double Patenting over US patent 9,721,110, Examiner will maintain the Double Patenting and Double Patenting rejection is held in abeyance.

Claim Objection
Claim 1 is objected to as it recites “receiving, by a  processor-controlled electrical device providing a streaming service, a request associated with a device requesting an access to a video content; streaming, by the processor-controlled electrical device providing the streaming service, the preview to the device in response to the request”. As recited the claim mentions about existence of two devices. Specification and drawings, however, mentions about one device (numbered/item 10).
Claims 8 & 15 are also objected for similar recitation.
Amended claim 1 is further objected to as it  recites “receiving, by a  processor-controlled electrical device providing a streaming service, a request associated with a device requesting an access to a video content; streaming, by the processor-controlled electrical device providing the streaming service, the preview to the device in response to the request”. As recited it is not clear how  a processor-controlled electrical device which is presumably a subcomponents of the device 10 can stream data  to device 10. Specification and drawing provides no description in support of this recitation. The specification only mention in paragraph 0016 [The content 12, for example, may be a video file, television programming, streaming data, audio files, pictures, or any other media content.] 
Claims 8 & 15 are also objected for similar recitation.
Claims 7, 14 & 20 are objected to as they recite “accessing the preview of the video content”. As recited it contradicts claims 1, 8 & 15 recitation that the data is streamed not accessed. 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-16 & 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1, 8 & 15 claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 is rejected as it recites (quoted partially) “receiving, by a  processor-controlled electrical device providing a streaming service, a request associated with a device requesting an access to a video content; streaming, by the processor-controlled electrical device providing the streaming service, the preview to the device in response to the request”. As recited the claim mentions about existence of two devices. Specification and drawings ,however, mentions about one device (numbered/item 10). Claims 8 & 15 are also rejected for similar recitations.
Amended claim 1 is further rejected as it recites (quoted partially) “receiving, by a  processor-controlled electrical device providing a streaming service, a request associated with a device requesting an access to a video content; streaming, by the processor-controlled electrical device providing the streaming service, the preview to the device in response to the request”. As recited it is not clear how  a processor-controlled electrical device which is presumably a subcomponents of the device 10 can stream data  to device 10. Specification and drawing provides no description in support of this recitation. The specification and drawings, however, only mention in paragraph 0016 [The content 12, for example, may be a video file, television programming, streaming data, audio files, pictures, or any other media content.]. Claims 8 & 15 are also rejected for similar recitations.
	                                                      Priority
In view of claim objections and rejection noted above, the instant Application has given effective filing date of April 18, 2019 and no priority as claimed in filed ADS and specification has been considered.

	Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 4-9, 11-16 & 18-20 of instant Application US163876611 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of US patent 9,721,110..  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims both in the present application and the US patent discloses a method ,system or memory device for accessing content/preview prior to lock expiration.
The table below shows the comparison of claims of the instant application with that of the US Patent 9,721,110. Examiner has underlined the difference between the claims.
Claim No.
Limitations of Instant Application       US 16876611
Limitations of the US Patent 9,721,110.
Claim No.
1 
1. A method, comprising: receiving, by a server providing a streaming service, a request associated with a device requesting an access to a video content; determining, by the server providing the streaming service, that the access to the video content is restricted until an expiration of a date and time; determining, by the server providing the streaming service, that a preview of the video content is available prior to the expiration of the date and time; and streaming, by the server providing the streaming service, the preview to the device in response to the request.
1. A method, comprising: receiving, by a device, content; storing, by the device, the content in a memory device, the content locked from access by a lock until an expiration at a date and time; generating, by the device, a prompt to preview the content prior to the expiration of the lock at the date and time; providing, by the device, for display, the prompt for the preview of the content prior to the expiration of the lock at the date and time; receiving, by the device, a request for the preview of the content prior to the expiration of the lock at the date and time; generating, by the device, the preview of the content prior to the expiration of the lock in response to the request; and releasing, by the device, the content at the expiration of the lock at the date and time
1 
8
8. A system, comprising: a hardware processor; and a memory device, the memory device storing code, the code when executed causing the hardware processor to perform operations, the operations comprising:  Page 16 of 19AT&T Docket 050050 CON3 receiving a request associated with a streaming service from a device requesting a streaming access to a video content; determining that the streaming access to the video content is restricted until an expiration of a date and time; determining that a preview of the video content is available prior to the expiration of the date and time; and streaming the preview to the device in response to the request.
  5. A system, comprising: a hardware processor; and a memory device, the memory device storing code, the code when executed causing the hardware processor to perform operations, the operations comprising: receiving content locked from access by a lock until an expiration at a date and time; generating a prompt to preview the content prior to the expiration of the lock at the date and time; providing for display the prompt for the preview of the content prior to the expiration of the lock at the date and time; receiving a selection that requests the preview of the content prior to the expiration of the lock at the date and time; accessing the content prior to the expiration of the lock to generate the preview; and releasing the content at the expiration of the lock at the date and time. 
5
15
15. A memory device storing instructions which when executed cause a hardware processor to perform operations, the operations comprising: receiving a request associated with a streaming service from a device requesting a streaming access to a video content;  Page 17 of 19AT&T Docket 050050 CON3 determining that the streaming access to the video content is restricted until an expiration of a date and time; determining that a preview of the video content is available prior to the expiration of the date and time; and streaming the preview to the device in response to the request.
11. A memory device storing instructions which when executed cause a hardware processor to perform operations, the operations comprising: receiving content locked from access by a lock until an expiration at a date and time; generating a prompt to preview the content prior to the expiration of the lock at the date and time; providing for display the prompt for the preview of the content prior to the expiration of the lock at the date and time; receiving a selection that requests the preview of the content prior to the expiration of the lock at the date and time; accessing the content prior to the expiration of the lock to generate the preview; and releasing the content at the expiration of the lock at the date and time. 
11


Although, conflicting US Patent US 9,721,110 does not clearly teach streaming the preview to the device, Emura (US20020129371) teaches streaming the preview to the device, in paragraph 0107. [para [0107] The views d101 are AV streams comprising video, audio, speech, text, etc. The previews d102 are AV streams and representative still images prepared separately from the views d101, comprising a collection of videos of characteristic parts of views. A data format such as MPEG-1, MPEG-2, MPEG-4, DV, JPEG, or GIF is used for the views d101 and previews d102.]. It is obvious to a person having ordinary skill in the art that combing teaching of conflicting US patent with the teaching of Emura for real time display of the preview (para 0114, Emura))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16 & 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Emura (US20020129371 mentioned in IDS dated 4/19/2019) in view of Okayama (US  20020053090)
Regarding Claim 1,  Emura teaches a method, comprising:
receiving, by a server providing a streaming service, a request associated with a device requesting an access to a video content; [0011] The server 8800 is provided with a request receiving section 8803 that receives content distribution request information (a content ID) sent from the client terminal 8810, analyzes the content name, charge information, and so forth, and outputs the analysis results. [0018] Then, when the request receiving section 8803 of the server 8800 receives the content distribution request information (P8506), the request receiving section 8803 analyzes the content name 8101 requested by the client based on the content distribution request information, and the content charge information 8103 corresponding to this content name 8101.[0107] The views d101 are AV streams comprising video, audio, speech, text, etc. The previews d102 are AV streams and representative still images prepared separately from the views d101, comprising a collection of videos of characteristic parts of views. A data format such as MPEG-1, MPEG-2, MPEG-4, DV, JPEG, or GIF is used for the views d101 and previews d102..] 
by the server providing the streaming service, [0011] The server 8800 is provided with a request receiving section 8803 that receives content distribution request information (a content ID) sent from the client terminal 8810, analyzes the content name, charge information, and so forth, and outputs the analysis results.   [0105] In this media distribution system, a server 100 of a media distributor (provider) performing a content distribution service and a client terminal 110 such as a portable terminal, storage-type broadcast terminal, home gateway, or the like, are connected via a network 120 such as a the internet, wireless communication network, or the like. That is to say, the performance of media transmission from a server 100, which is a media distribution apparatus, to a client terminal 110 via a network 120 is assumed. [0106] Media of different forms are stored in a storage section 101 of the server 100. To be specific, the storage section 101 stores, as media of different forms, views d101 that are original media, and content previews (summary videos) comprising information related to the views d101. [0107] The views d101 are AV streams comprising video, audio, speech, text, etc. The previews d102 are AV streams and representative still images prepared separately from the views d101, comprising a collection of videos of characteristic parts of views. A data format such as MPEG-1, MPEG-2, MPEG-4, DV, JPEG, or GIF is used for the views d101 and previews d102. ]
streaming, by the server providing the streaming service, the preview to the device in response to the request.  [0011] The server 8800 is provided with a request receiving section 8803 that receives content distribution request information (a content ID) sent from the client terminal 8810, analyzes the content name, charge information, and so forth, and outputs the analysis results. [0107] The views d101 are AV streams comprising video, audio, speech, text, etc. The previews d102 are AV streams and representative still images prepared separately from the views d101, comprising a collection of videos of characteristic parts of views. A data format such as MPEG-1, MPEG-2, MPEG-4, DV, JPEG, or GIF is used for the views d101 and previews d102.] 
Although Emura teaches previewing and streaming service, Emura does not teach explicitly, however, Okayama teaches:
determining that the access to the video content is restricted until an expiration of a date and time; 0300] When the content data is distributed to the data receiving apparatus 20 from the broadcasting provider system 15 or 16, the content of the content's substance 287 is subjected to some kind of encryption in the distribution server 13a or the charge server 14a in order to prevent illegitimate copying, but the content of the preview 286 is not encrypted. This means that to view the preview itself, the user need not undergo a purchase process and can view it free (It is obvious to a skilled person the encryption can be made to expire after certain time (date and time) or after purchase). That is, as the user is permitted to view the preview freely (before receiving encryption key), it is possible to improve the user's wishes to buy a (pay) movie content itself. Making the distribution schedule of contents in accordance with the contents of the client information 252 and the history 253 in the client information management table 250 can further improve the user's wishes to buy].
determining, that a viewing of the video content is available prior to the expiration of the date and time; [0300] When the content data is distributed to the data receiving apparatus 20 from the broadcasting provider system 15 or 16, the content of the content's substance 287 is subjected to some kind of encryption in the distribution server 13a or the charge server 14a in order to prevent illegitimate copying, but the content of the preview 286 is not encrypted. This means that to view the preview itself, the user need not undergo a purchase process and can view it free (It is obvious to a skilled person the encryption can be made to expire after certain time (date and time) or after purchase). That is, as the user is permitted to view the preview freely (before receiving encryption key), it is possible to improve the user's wishes to buy a (pay) movie content itself. Making the distribution schedule of contents in accordance with the contents of the client information 252 and the history 253 in the client information management table 250 can further improve the user's wishes to buy].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Emura with the teaching of Okayama in order to provide a system and/or method to guarantee the intention of a data provider or sender in association with processing of received data. It is also possible to promote the widespread use of the data..[para 0001-0018, Okayama]
  Regarding Claims 2, 9 & 16, although Emura teaches preview of the video content, Emura does not teach explicitly, however, Okayama teaches prompting for the viewing of the video content. [0300] When the content … time (date and time) or after purchase). That is, as the user is permitted to view the preview freely (before receiving encryption key), ( it is obvious to skilled as user is can view the preview there has to be some type of prompting for viewing the preview).it is possible to improve the user's wishes to buy a (pay) movie content itself. Making the distribution schedule of contents in accordance with the contents of the client information 252 and the history 253 in the client information management table 250 can further improve the user's wishes to buy].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Emura with the teaching of Okayama in order to provide a system and/or method to guarantee the intention of a data provider or sender in association with processing of received data. It is also possible to promote the widespread use of the data..[para 0001-0018, Okayama]
 Regarding Claims 4, 11 & 18, although Emura teaches preview of the video content, Emura does not teach explicitly, however, Okayama teaches a payment for the viewing of the video content; [0300] When the content … time (date and time) or after purchase). That is, as the user is permitted to view the preview freely (before receiving encryption key), it is possible to improve the user's wishes to buy a (payment) movie content itself. Making the distribution schedule of contents in accordance with the contents of the client information 252 and the history 253 in the client information management table 250 can further improve the user's wishes to buy ( make a payment].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Emura with the teaching of Okayama in order to provide a system and/or method to guarantee the intention of a data provider or sender in association with processing of received data. It is also possible to promote the widespread use of the data..[para 0001-0018, Okayama]
  	 Regarding Claims 5, 12 & 19,  although Emura teaches streaming service, Emura does not teach explicitly, however, Okayama teaches payment for the service [0300] When the content … time (date and time) or after purchase). That is, as the user is permitted to view the preview freely (before receiving encryption key), it is possible to improve the user's wishes to buy a (payment) movie content itself. Making the distribution schedule of contents in accordance with the contents of the client information 252 and the history 253 in the client information management table 250 can further improve the user's wishes to buy ( make a payment].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Emura with the teaching of Okayama in order to provide a system and/or method to guarantee the intention of a data provider or sender in association with processing of received data. It is also possible to promote the widespread use of the data..[para 0001-0018, Okayama]
Regarding Claims 6, 13 & 20, Emura teaches scheduling a prompt associated with the video content.  [0485] Information on the remaining time for which media can be used with the current amount of money may also be displayed in count-down fashion in list information presented to a user. This enables a user to see how many seconds remain before the content charge increases, and therefore the user will request content distribution within that time. As a result, it is possible to prompt content distribution.]
And Okayama teaches prompting for the viewing of the video content. [0300] When the content … time (date and time) or after purchase). That is, as the user is permitted to view the preview freely (before receiving encryption key), ( it is obvious to skilled as user is can view the preview there has to be some type of prompting for viewing the preview).it is possible to improve the user's wishes to buy a (pay) movie content itself. Making the distribution schedule of contents in accordance with the contents of the client information 252 and the history 253 in the client information management table 250 can further improve the user's wishes to buy].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Emura with the teaching of Okayama in order to provide a system and/or method to guarantee the intention of a data provider or sender in association with processing of received data. It is also possible to promote the widespread use of the data..[para 0001-0018, Okayama]
Regarding Claims 7 &14, Emura teaches accessing the preview of the video content. [0105] In this media distribution system, a server 100 of a media distributor (provider) performing a content distribution service and a client terminal 110 such as a portable terminal, storage-type broadcast terminal, home gateway, or the like, are connected via a network 120 such as a the internet, wireless communication network, or the like. That is to say, the performance of media transmission from a server 100, which is a media distribution apparatus, to a client terminal 110 via a network 120 is assumed.  [0107] The views d101 are AV streams comprising video, audio, speech, text, etc. The previews d102 are AV streams and representative still images prepared separately from the views d101, comprising a collection of videos of characteristic parts of views. A data format such as MPEG-1, MPEG-2, MPEG-4, DV, JPEG, or GIF is used for the views d101 and previews d102. ]
	Regarding claims 8 & 15, these claims are interpreted to be same as claim 1 and are rejected for the same reasons as set forth for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16 & 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Rybarczyk (US20140081837), in view of Whitefield (US20140047552).
Regarding claim 1, Rybarczyk teaches;
a method, comprising: receiving, by a server providing a streaming service, a request associated with a device requesting an access to a video content; [0023] FIG. 2 shows a method for using a payment transaction gateway. In the method 200, the client terminal 101 requests the content from the content server 103 210. Upon receiving the request, the content server 103 streams the preview portion of the content to the client terminal 101 220. When the preview portion ends, the content server 103 ceases streaming the content to the client terminal 101 230. Then, a payment transaction gateway is prompted to a user of the client terminal 101 240. A user of the client terminal 101 pays a monetary fee for the content using the payment transaction gateway 250. The payment server 104 receives and authenticates the payment 260 and authorizes the content server 103 to stream the pay gate portion of the content 270. Then, the content server 103 streams the pay gate portion of the content to the client terminal 101 280.]
streaming, by the server providing the streaming service, the preview to the device in response to the request. [0023] FIG. 2 shows a method for using a payment transaction gateway. In the method 200, the client terminal 101 requests the content from the content server 103 210. Upon receiving the request, the content server 103 streams the preview portion of the content to the client terminal 101 220. When the preview portion ends, the content server 103 ceases streaming the content to the client terminal 101 230. Then, a payment transaction gateway is prompted to a user of the client terminal 101 240. A user of the client terminal 101 pays a monetary fee for the content using the payment transaction gateway 250. The payment server 104 receives and authenticates the payment 260 and authorizes the content server 103 to stream the pay gate portion of the content 270. Then, the content server 103 streams the pay gate portion of the content to the client terminal 101 280.]
 by the server providing the streaming service, [0023] FIG. 2 shows a method for using a payment transaction gateway. In the method 200, the client terminal 101 requests the content from the content server 103 210. Upon receiving the request, the content server 103 streams the preview portion of the content to the client terminal 101 220.]
Although, Rybarczyk teaches previewing and streaming service, Rybarczyk does not teach explicitly, however, Whitefield teaches:
determining that the access to the video content is restricted until an expiration of a date and time; [0024] As FIG. 1 shows, the device 10 receives the content 12 via the communications network 14. The content 12 may have any analog and/or digital format and may be any type of file. The content 12, for example, may be a video file, television programming, streaming data, audio files, pictures, or any other media content. When the device 10 receives the content 12, the content 12 includes a lock 16. According to an exemplary embodiment, the lock 16 is an electronic or software mechanism that prevents a processor 20 within the device 10 from reading a file from memory. The lock 16 secures the content such that when the content 12 is stored in memory 18 of the device 10, the content is unreadable until expiration of the lock 16. That is, prior to expiration the lock 16 prevents the processor 20 from reading the content 12 from the memory 18. In this manner, the content 12 is securely stored and made inaccessible by the lock 16. The lock 16 may even configure file attributes that "hide" the content 12 from memory directory structures. When the lock 16 expires, however, the content 12 is then readable from the memory 18.] 
determining that a preview of the video content is available prior to the expiration of the date and time; [0036] The "early" viewing/listening/experiencing option 70 may be configured. The "early" viewing/listening/experiencing option 70, for example, may permit the subscriber to preview all, or only a portion of, a movie, program episode, or other content. The lock 16, as earlier explained, prohibits the subscriber from previewing movies, programs, music, and other content prior to a scheduled date and time. The "early" option 70, however, may permit the subscriber to preview the first five (5) minutes of content without payment. That is, the subscriber may freely unlock only a portion of "The Apprentice" (or some other content). After that portion has been viewed, heard, or experienced, the subscriber is prompted to unlock the remaining content. The scheduled prompt 72 prompts the subscriber to unlock the remaining portion. Payment or other compensation may be required to unlock the remaining portion.] 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Rybarczyk with the teaching of Whitefield in order to provide a system and/or method that implement efficient techniques for securing content that prohibit access prior to a scheduled date and time. (para 0002-0005, Whitefield)
Regarding Claims 2, 9 & 16, although, Rybarczyk teaches previewing and streaming service, Rybarczyk does not teach explicitly, however, Whitefield teaches    prompting for the preview of the video content.  [0035] The lock 16, as before, is defined by the date 21, the time 22, and the task 40. Here, however, the task 40 includes a scheduled prompt 72. That is, the task 40 includes a nested sub-task 74 that is added to the table 44 of tasks. When the system date 32 and the system time 34 match the date and time associated with the sub-task 74, the scheduling service 28 launches the scheduled prompt 72 routine. The scheduled prompt 72 is visually or audibly presented on the device 10.]
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Rybarczyk with the teaching of Whitefield in order to provide a system and/or method that implement efficient techniques for securing content that prohibit access prior to a scheduled date and time. (para 0002-0005, Whitefield)
Regarding Claims 4, 11 & 18,  although, Rybarczyk teaches previewing and streaming service, Rybarczyk does not teach explicitly, however, Whitefield teaches     processing a payment for the preview of the video content. [0035] The lock…..scheduled broadcast. If payment is required for this early viewing option, then the service provider or some other billing entity makes the appropriate notations. Payment information (such as an account number, credit card number, communications address, telephone number, and/or payment amount) is communicated from the device 10 to the service provider via the communications network 14.]
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Rybarczyk with the teaching of Whitefield in order to provide a system and/or method that implement efficient techniques for securing content that prohibit access prior to a scheduled date and time. (para 0002-0005, Whitefield)
Regarding Claims 5, 12 & 19, although, Rybarczyk teaches previewing and streaming service, Rybarczyk does not teach explicitly, however, Whitefield teaches    processing a payment for the service.  [0035] The lock…..scheduled broadcast. If payment is required for this early viewing option, then the service provider or some other billing entity makes the appropriate notations. Payment information (such as an account number, credit card number, communications address, telephone number, and/or payment amount) is communicated from the device 10 to the service provider via the communications network 14.]
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Rybarczyk with the teaching of Whitefield in order to provide a system and/or method that implement efficient techniques for securing content that prohibit access prior to a scheduled date and time. (para 0002-0005, Whitefield)
Regarding Claims 6, 13 & 20, although, Rybarczyk teaches previewing and streaming service, Rybarczyk does not teach explicitly, however, Whitefield teaches      scheduling a prompt associated with the preview of the video content.  [0035] The lock 16, as before, is defined by the date 21, the time 22, and the task 40. Here, however, the task 40 includes a scheduled prompt 72. That is, the task 40 includes a nested sub-task 74 that is added to the table 44 of tasks.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Rybarczyk with the teaching of Whitefield in order to provide a system and/or method that implement efficient techniques for securing content that prohibit access prior to a scheduled date and time. (para 0002-0005, Whitefield]
Regarding Claims 7 & 14, although, Rybarczyk teaches previewing and streaming service, Rybarczyk does not teach explicitly, however, Whitefield teaches   accessing the preview of the video content. [0022] The exemplary…peak hours. At the scheduled date and time (such as the scheduled network broadcast for a sitcom episode), exemplary embodiments release the lock and allow the content file to be read from memory. So, even if the content is sent hours or even days in advance, exemplary embodiments prohibit the subscriber from accessing the content until expiration of the lock. Exemplary embodiments, however, may permit the subscriber to purchase an early viewing or listening option that allows the subscriber to experience the content prior to the scheduled date and time.]
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching of Rybarczyk with the teaching of Whitefield in order to provide a system and/or method that implement efficient techniques for securing content that prohibit access prior to a scheduled date and time. (para 0002-0005, Whitefield)
	Regarding claims 8 & 15, these claims are interpreted to be same as claim 1 and are rejected for the same reasons as set forth for claim 1.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER A KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on M-F 8:00 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHER A KHAN/Primary Examiner, Art Unit 2497